SMITH,. J.
(dissenting). I regret that I am unable to concur in the conclusion reached by my associates in this case. I agree that the answer in abatement of the action is defective and demurrable. Appellant, however, attempted to plea-d an extension of the time of payment of the note sued on, but failed to state facts legally sufficient. This renders the answer dem-urrable, but defendant still had the right to amend his answer if the facts warranted it. The striking out of the answer and entry of judgment deprived him of that right, and I.think was error. I am of the view that the oral agreement or extension of time of payment of a promissory note made upon a sufficient consideration after the execution of the note is not invalid under section 908, Revised Code. Such an agreement does not change the terms of the note. The note matures regardless of the oral agreement, but the right to enforce payment at maturity is suspended until the time of extension has expired. An agreement to pay a year’s interest in advance upon the note and to furnish a responsible guarantor would- constitute a sufficient consideration for an extension if complied with, and we cannot say that appellant may not amend ■his answer to plead and may not be able to prove such an extension. A merely -defective statement of such a defense does not constitute a sham answer. A pleading is not sham merely because legally insufficient or demurrable for insufficiency, nor because insufficiently setting forth a valid claim or defense, nor becauise of the omission of material facts. Nichols v. Jones, 6 How. Prac. (N. Y.) 355; Kelly v. Ernest, 26 App. Div. 90, 49 N. Y. Supp. 896; Jackson Sharp Co. v. Holland, 14 Fla. 384; Clark v. Jeffersonville, M. & I. R. Co., 44 Ind. 248.
*170Most of the decisions lay down the broad rule that the motion does not lie to determine whether a cause of action or defense is stated, since such a motion is not usually regarded as a substitute for a demurrer. Burns v. Scooffy, 98 Cal. 271, 33 Pac. 86; Bemis v. Homer, 145 Ill. 567, 33 N. E. 869; McCoy v. Stockman, 146 Ind. 668, 46 N. E. 21; Jackson v. Steamboat Rock, etc., School District (Iowa), 77 N. W. 860; Armstead v. Neptune, 56 Kan. 750, 44 Pac. 998; Gjerstadengen v. Hartzell, 8 N. D. 424; 79 N. W. 872; First National Bank of Pond Creek v. Cochrane, 17 Okl. 538, 87 Pac. 855; Wilkeson Coal & Coke Co. v. Driver, 9 Wash. 177, 37 Pac. 307; Hanson Co. v. Collier, 119 App. Div. 794, 104 N. Y. Supp. 787; Wefel v. Stillman, 151 Ala. 249, 44 South. 203; Owensborough Wagon Co. v. Hall, 143 Ala. 177, 42 South. 113.
In Consolidated Coal Co. v. Peers, 166 Ill. 361, 45 N. E. 1105, 38 L. R. A. 624, the court said:
“To substitute a motion to strike a pleading from the files in place of a demurrer to such pleading is to abrogate the rules of common law pertaining to pleading and practice, and to introduce a new and dangerous rule of procedure, and one that would teiid to deprive parties litigant of the stautóry right of amendment.”
Note — Reported in 191 N. W. 450. See American Key-Numbered Digest, (1) Set-off and, Counterclaim, Key-No 3 4(2), Recoupment, 3'4 Cyc. 708, 24 R. C. L. S26; (2) Pleading, Key-No. 359, 31 Cyc.' G24625. .